UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1779


DOYLE R. HAM, JR.,

                Plaintiff - Appellant,

          v.

DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONAL SERVICES;
DAYENA CORCOREN; JOHN WOLFE; JOHN LOTTICH; GARY MAYNARD;
PAULA GREEN-HOLT; CYNTHIA BRISCOE; BRUCE CHAPMAN; BRENDA
SHELL-ELEAZER; RODNEY BURGER; MARGARET CHIPPENDALE; BRIAN
KAUFFMAN,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:13-cv-03501-JKB)


Submitted:   January 22, 2015             Decided:   January 26, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Doyle R. Ham, Jr., Appellant Pro Se.      Judith Ann Barr, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND,         Pikesville, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Doyle R. Ham, Jr., appeals the district court’s order

dismissing his complaint for failing to state a claim.          We have

reviewed the record and find no reversible error.         Accordingly,

we affirm for the reasons stated by the district court.          Ham v.

Dep’t of Pub. Safety & Corr. Servs., No. 1:13-cv-03501-JKB (D.

Md. filed July 10, 2014 & entered July 11, 2014).         We also deny

Ham’s   motion   for   injunctive   relief.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                               AFFIRMED




                                    2